IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT

                            __________________

                               No. 00-60632
                             Summary Calendar
                            __________________

LORENZO ARGUETA,

                                                              Petitioner,

                                  versus

IMMIGRATION AND NATURALIZATION SERVICE,

                                                              Respondent.


                 Petition for Review of an Order of the
                      Board of Immigration Appeals
                           BIA No. A70-691-686

                              April 23, 2001

Before JOLLY, SMITH, and DeMOSS, Circuit Judges.

PER CURIAM:*

     Lorenzo Argueta petitions for review of the decision of the

Board    of   Immigration   Appeals   dismissing   his   appeal   from   the

immigration judge’s decision to deny his application for asylum and

for a withholding of deportation.       He argues that the Board erred
by determining that he did not have a well-founded fear of future

persecution in Guatemala because of his union membership.          We have

reviewed the record and the briefs and determine that the Board’s

decision is supported by substantial evidence.              See Carbajal-

Gonzalez v. INS, 78 F.3d 194, 197 (5th Cir. 1996).           The petition

for review is



     *
      Pursuant to 5th Cir. Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5th Cir. Rule
47.5.4.
No.
-2-

      D E N I E D.